Citation Nr: 1207595	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  10-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 29, 1994, for the grant of service connection for schizophrenia.

2.  Entitlement to an effective date earlier than August 9, 2004, for the assignment of an initial 100 percent disability rating for schizophrenia.

3.  Entitlement to an initial rating in excess of 30 percent prior to August 9, 2004, for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran had active duty for training from July 31 to November 28, 1990, and active service from June 1992 to May 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which implemented an October 2006 Board decision granting service connection for schizophrenia.  The claims file is currently under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of entitlement to an effective date earlier than August 9, 2004, for the assignment of an initial 100 percent disability rating for schizophrenia, and entitlement to an initial rating in excess of 30 percent prior to August 9, 2004, for schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was separated from active duty on May 10, 1993.

2.  On June 18, 1993, the RO received the Veteran's claim of entitlement to  service connection for schizophrenia.

3.  On December 7, 1993, the RO denied service connection for schizophrenia.

4.  On December 29, 1994, the Veteran filed an informal claim to reopen service connection for schizophrenia, and in January 1995 she filed her formal claim for service connection for that disorder.

5.  In August 1997, the RO received service treatment records that were not previously considered by the RO.

6.  In October 2006, the Board granted service connection for schizophrenia based in part on the service treatment records received in August 1997.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of May 11, 1993, for the grant of service connection for schizophrenia have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veteran's claim regarding an earlier effective date for the grant of service connection for schizophrenia arise from her disagreement with the initial assignment of the date of the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA notified the Veteran in a November 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the Veteran because this claim is based on the evidence of record already in the claims file.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Finality

A decision of the RO becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

Effective dates - in general

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The effective date of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation form service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b) (2011).

Effective dates - new and material evidence

Unless specifically provided otherwise in the statute, the effective date of an award based on a claim reopened after final adjudication for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

Applicable law and VA regulations provide that the effective date for an award of service connection established on the basis of new and material evidence "received after final disallowance" or on the basis of a "reopened claim" under 38 C.F.R. § 3.157, as in this case, shall be the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011).

However, there is an exception that applies to claims that are reopened and granted based on additional service medical records that were not of record during previous denials. 

Effective October 6, 2006, 38 C.F.R. § 3.156(c) includes the following:

(c) Service department records. 

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the  veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; 

and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement  arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

(4) A retroactive evaluation of disability resulting from disease  or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by  medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 

38 C.F.R. § 3.156(c).

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Although the record reveals the RO did not consider her claim under the amendments to 38 C.F.R. §§ 3.156 and 3.400, as explained below, the Board finds the amended version of 38 C.F.R. § 3.156(c) provides for the Veteran to receive the date following her separation from active duty, which she has in essence requested.  Therefore, the Board finds the appellant is not prejudiced by this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual background

This issue has a lengthy procedural history; only the salient facts will be set out here. 

Although the Veteran claimed in a November 2007 statement that she was separated from active duty on May 3, 1993, her DD Form 214 shows that she was separated from active duty on May 10, 1993.  On June 18, 1993, the RO received the Veteran's claim of entitlement to service connection for schizophrenia.  On December 7, 1993, the RO denied service connection for schizophrenia on the basis of the evidence of record pursuant to the fact that she failed to report for an examination.  There were no service treatment records of record at that time.

On December 29, 1994, the Veteran filed an informal claim to reopen service connection for schizophrenia, and in January 1995 she filed her formal claim for service connection for that disorder.  In August 1997, the RO received service treatment records that were not previously considered by the RO.  In October 2006, the Board granted service connection for schizophrenia, and the RO in February 2007 assigned an effective date for the grant of service connection for schizophrenia of December 29, 1994.

Analysis

The RO assigned an effective date of December 29, 1994, for the grant of service connection for schizophrenia, taking into consideration the previous final denial.  The effective date was based on the fact that the Veteran's claim to reopen service connection for schizophrenia was received on that date.  

Ordinarily, the effective date of the grant of service connection for schizophrenia would be December 29, 1994, the date that the Veteran filed her claim to reopen.  See 38 C.F.R. § 3.400(q).  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the revised version of 38 C.F.R. § 3.156(c) governs this matter; therefore, the effective date for the grant of service connection for schizophrenia is May 11, 1993, the date following her separation from active duty.

The RO received the service treatment records in August 1997 from the service department.  These service treatment records pertain to an in-service hospitalization for schizophrenia, contain a Medical Board Report, and do not contain an entrance examination report.  These records relate to the claimed in-service disease.  There is no evidence that the Veteran was at fault for the failure of VA to obtain these records earlier.  

The outcome of this case turns upon whether the ultimate award of service connection was in fact based, at least in part, on the additional service treatment records received in August 1997  

The August 2006 Veterans Health Administration expert medical opinion report reflects that the VA psychiatrist reviewed the service treatment records in great detail.  The psychiatrist opined that the Veteran's psychiatric disorder was aggravated during active service.  The Board in October 2006 granted service connection based on the opinion of the August 2006 Veterans Health Administration expert.  Accordingly, the award of service connection was made based in part on the service treatment records received in August 1997.  

The remaining matter is the effective date to be assigned for service connection.  As was noted above, the claim for service connection for schizophrenia was initially denied in December 1993.  The previously decided claim for purposes of the amended 38 C.F.R. § 3.156(c) is the claim received by VA on June 18, 1993.  Therefore, the date of the claim is June 18, 1993.  Since the Veteran filed her claim within one year of separation from active duty on May 10, 1993, the effective date for the grant of service connection for schizophrenia is May 11, 1993.  

The final matter is whether the Veteran is entitled to an effective date prior to May 11, 1993.  Although the claimant filed a claim for service connection for schizophrenia on April 23, 1993, she cannot receive an effective date of April 23, 1993, because she was still on active duty on that date.  While the claimant had a period of active duty for training from July 31 to November 28, 1990, the Board has carefully reviewed the record and can identify no prior claim, formal or informal, of entitlement to service connection for a psychiatric disorder prior to her period of active duty from June 1992 to May 10, 1993.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Veteran herself has identified no such communication of document nor has she alleged that she filed a claim during the time between her period of active duty for training and her period of active duty.  

In summary, for reasons and bases expressed above, the Board concludes that an effective date of May 11, 1993, must be assigned for service connection for schizophrenia.  


ORDER

An effective date of May 11, 1993, is assigned for the grant of service connection for schizophrenia.  To that extent, the appeal is granted.



REMAND

The remaining issues must be readjudicated in light of the grant of an earlier effective date for the grant of service connection for schizophrenia.

At the hearing, the Veteran testified that she had been treated at the Pittsburgh VA Medical Center from 1993 to 2007 and at the Charlotte VA community-based outpatient clinic from 2007 to the present.  Hearing Transcript, page 15.  The RO obtained records from the Pittsburgh - University Drive VA Medical Center from July 1998 to December 2000, and has not obtained any records from the Charlotte VA community-based outpatient clinic.  The Veteran has maintained that she has received treatment at the Pittsburgh - Highland Drive VA Medical Center.  Also, the Salisbury VA Medical Center reported in 1995 that the Winston-Salem VA community-based outpatient clinic may have records regarding the appellant.  The RO should attempt to obtain all records from these facilities.

The Veteran also testified that she has been receiving Social Security disability benefits since 1995 based on her schizophrenia.  Id. at 10.  The RO must attempt to obtain records from the Social Security Administration.  

The Veteran, moreover, testified that she had received medication treatment at "Cleveland Regional".  Id. at 14.  The RO should attempt to obtain records from Cleveland Regional.

At the hearing, the representative raised the issue of entitlement to a total disability rating based on individual unemployability prior to August 9, 2004.  This claim is essentially a component of the claim for a higher rating for schizophrenia.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to a total disability rating based on individual unemployability prior to August 9, 2004, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A. 

Finally, the Veteran should be afforded another opportunity to identify all treatment for her schizophrenia from May 1993 to August 2004, to include the location of Dr. Etter who she stated in her January 1995 claim that this doctor treated her in April 1994.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to a total disability rating based on individual unemployability prior to August 9, 2004, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO should also provide VCAA notice regarding disability ratings and effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should ask the Veteran to identify all treatment for her schizophrenia since May 1993, to include the location of Dr. Etter who she stated in her January 1995 claim that this doctor treated her in April 1994.  The RO should attempt to obtain all records from Cleveland Regional.  Regardless of the appellant's response, the RO must attempt to obtain all records from the Pittsburgh VA Health Care System from 1993 to 2004, and the Winston-Salem VA community-based outpatient clinic from 1993 to 2004.  Any records obtained should be associated with the Veteran's claims folder. 

3.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the appellant's VA claims folder.
 
4.  Thereafter, the RO should readjudicate the claims remaining on appeal, to include entitlement to a total disability rating based on individual unemployability prior to August 9, 2004, and with consideration of 38 C.F.R. § 3.321(b) (2011).  If any benefit is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


